
	
		I
		112th CONGRESS
		1st Session
		H. R. 2642
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Ms. Hayworth
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To prohibit the disposal of certain Department of
		  Veterans Affairs land and improvements in the Hudson Valley Healthcare
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Hudson Valley VA Health Care System Campus Protection
			 Act.
		2.Prohibition on
			 disposal of certain Department of Veterans Affairs land and improvements in the
			 Hudson Valley Healthcare System
			(a)Montrose
			 VAMCThe Secretary of
			 Veterans Affairs may not declare as excess to the needs of the Franklin Delano
			 Roosevelt Campus of the Department of Veterans Affairs Hudson Valley Healthcare
			 System (hereinafter referred to as the Montrose VAMC) or
			 otherwise take any action to lease, sell, exchange, trade, auction, transfer,
			 or otherwise dispose of, or reduce the acreage of, Federal land and
			 improvements at the Montrose VAMC, consisting of approximately 184 acres of
			 land located at 2094 Albany Post Road, Montrose, New York.
			(b)Castle
			 PointThe Secretary of Veterans Affairs may not declare as excess
			 to the needs of the Castle Point Campus of the Department of Veterans Affairs
			 Hudson Valley Healthcare System or otherwise take any action to lease, sell,
			 exchange, trade, auction, transfer, or otherwise dispose of, or reduce the
			 acreage of, Federal land and improvements at the Castle Point Campus located at
			 Route 9D, Castle Point, New York.
			(c)Conforming
			 amendmentSection 8162(c)(1) of title 38, United States Code, is
			 amended by inserting , section 2 (a) and (b) of the Hudson Valley VA
			 Health Care System Campus Protection Act, after section
			 421(b)(2) of the Veterans’ Benefits and Services Act of 1988 (Public Law
			 100–322; 102 Stat. 553).
			
